Case: 21-30381     Document: 00516412759          Page: 1    Date Filed: 07/29/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    July 29, 2022
                                  No. 21-30381
                                Summary Calendar                   Lyle W. Cayce
                                                                        Clerk


   Billy F. Larkin,

                                                            Plaintiff—Appellant,

                                       versus

   Patrick Juneau, Claims Administrator; BP Exploration;
   Production, Incorporated; BP America Production
   Company,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:10-MD-2179
                           USDC No. 2:19-CV-10295


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          Billy F. Larkin appeals the district court’s denial of his motion for an
   out-of-time appeal. To the extent that Larkin seeks reinstatement of his


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30381      Document: 00516412759           Page: 2   Date Filed: 07/29/2022




                                     No. 21-30381


   original appeal, his motion should have been filed directly with this court and
   not in the district court. See 5th Cir. R. 27.1.6; see also United States v.
   West, 240 F.3d 456, 459 (5th Cir. 2001). In any event, Larkin fails to
   articulate a nonfrivolous challenge to the district court’s denial of his motion
   for leave to file a second, out-of-time notice of appeal. Accordingly, Larkin’s
   appeal is DISMISSED as frivolous. See 5th Cir. R. 42.2. Larkin’s
   remaining outstanding motions are DENIED.




                                          2